Case 0:20-cv-61851-RAR Document 1-2 Entered on FLSD Docket 09/11/2020 Page 1 of 5




                     EXHIBIT “A”
Case 0:20-cv-61851-RAR Document 1-2 Entered on FLSD Docket 09/11/2020 Page 2 of 5



       • IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT IN AND FOR
                          BRO WARD COUNTY, FLORIDA

  JUDITH ANGUS-CHAMBERS,
                                                         CIVIL DIVISION
                 Plaintiff,
  V.                                                     CASE NO: CACE-20-013609

  WALMART INC.,

                 Defendant.


                              COMPLAINT FOR MONEY DAMAGES
                               AND DEMAND FOR TRIAL BY JURY

         Plaintiff JUDITH ANGUS-CHAMBERS ("hereinafter referred to as "Plaintiff'), sues

  Defendant WALMART INC., ("hereinafter referred to as "Defendant") and alleges:

                              PARTIES, JURISDICTION AND VENUE

         1.      This is an action in negligence seeking damages in excess of the jurisdictional

  minimum of this court, exclusive of interest and court costs.

         2.      Plaintiff, JUDITH ANGUS-CHAMBERS, is an individual over the age of

  eighteen (18) residing in Broward County, Florida.

         3.      Defendant, WALMART INC., is a foreign corporation duly conducting business

  in Broward County, Florida.

         4.      Venue is proper in Broward County, as the cause of action accrued in Broward

  County, Florida.

         5.      This Honorable Court has jurisdiction over this cause and the parties hereto.

                                     FACTUAL BACKGROUND

         6.      On or about August 10, 2019, Plaintiff, an invitee and or patron, lawfully upon the

  premises of Defendant, Walmart, store #3625, located at 3001 N. State Road 7, Lauderdale Lakes,

  FL 33313, who Defendant owed a duty to exercise reasonable care for his safety. On or about the

  aforementioned date, Defendant owned and or was lessee of the subject premises. While upon the
Case 0:20-cv-61851-RAR Document 1-2 Entered on FLSD Docket 09/11/2020 Page 3 of 5



  premises, Plaintiff slipped and fell on a wet slippery substance on the floor. Plaintiffs injuries were

  due to Defendant's negligence in maintaining the premises so as to create and or allow a dangerous

  condition to exists on the premises, and by failing to remediate such dangerous condition.

                                               COUNT I
                                             NEGLIGENCE

          7.      Plaintiff re-alleges and incorporates, as if fully set forth herein, each and every

  allegation as stated in paragraphs 1 through 6.

          8.      Defendant was negligent in that it had a duty to remediate and or warn Plaintiff of

  the dangers posed by the dangerous condition of the premises that might cause harm to Plaintiff, and

  to maintain the premises in a safe condition. Defendant, through its agents, servants, or employees

  negligently, carelessly or recklessly failed to warn, clean, maintain, and or prevent the harm that

  occurred to Plaintiff while on the premises and as a result Plaintiff suffered grievous bodily injuries.

         9.      At said time and place, Defendant breached its duty owed to Plaintiff by committing

  one or more of the following omissions or commissions:

         a.      Negligently failing to maintain or adequately maintain the premises, thus creating a

  negligent or dangerous condition to the public, including the Plaintiff;

         b.      Negligently failing to inspect or adequately inspect the premises to determine

  whether there was hazard or dangerous condition to patrons and/or invitees, including Plaintiff;

         c.      Negligently failing to inspect or adequately warn Plaintiff of the dangerous and or

  unsafe condition of the premises, whether Defendant knew or through the exercise of reasonable

  care should have known that said premises was unreasonably dangerous;




                                                    2
Case 0:20-cv-61851-RAR Document 1-2 Entered on FLSD Docket 09/11/2020 Page 4 of 5



          d.      Negligently failing to take reasonable protective measures and/or remedy the

  dangerous and/or unsafe condition of the premises, when the unreasonably dangerous condition

  occurred with regularity and was therefore foreseeable;

          e.      Negligently failing to remedy or adequately remedy the unreasonably dangerous

  condition and or unsafe condition of the premises when said condition was either known to

  Defendant or had existed for such a sufficient length of time such that Defendant should have

  known of the condition if Defendant exercised reasonable care.

          10.     As such, the Defendant has actual or constructive knowledge of the dangerous

  condition and should have taken action to remedy it.

          11.     As a direct and proximate result of Defendant's negligence, Plaintiff was injured in

  and about her body and extremities, suffered associated pain, incurred medical expenses in the

  treatment of the injuries, suffered physical handicap, which impaired Plaintiff's ability to work.

  Plaintiff was caused to suffer and will in the future be caused to suffer a loss of the ability to lead an

  ordinary life; and will be caused to suffer in the future a loss of earnings, and earning capacity; and

  was caused and will in the future be caused to undergo medical care and treatment for the injuries

  sustained. The injuries are either permanent or continuing in nature and Plaintiff will suffer the

  losses and impairment in the future. Furthermore, where there is no finding of permanent injury,

  the Plaintiff is entitled to applicable medical expenses and lost gross income and earning

  capacity not payable from any other collateral source, pursuant to applicable law.

          12.     At all times material hereto, the injuries sustained by the Plaintiff has exceeded all

  applicable thresholds in the State of Florida.




                                                   3
Case 0:20-cv-61851-RAR Document 1-2 Entered on FLSD Docket 09/11/2020 Page 5 of 5



          WHEREFORE, Plaintiff demands judgment against Defendant for damages and the court

  costs of this action, and such other and further relief as the Court deems proper.

                                    DEMAND FOR JURY TRIAL

          Plaintiff, in accordance with Rule 1.430, Florida Rules of Civil Procedure, requests a jury

  trial of all issues so triable.

                                                 JERMAINE O'NEILL THOMPSON, P.A.
                                                 Attorney for Plaintiff
                                                 1620 W. Oakland Park Blvd., Ste. 400
                                                 Oakland Park, Florida 33311
                                                 Telephone:     (954) 437-4657
                                                 Facsimile:     (954) 606-5288

                                                         /s/ Jermaine Thompson
                                                 BY:
                                                         Jermaine Thompson, Esq.
                                                         Florida Bar No.: 0010913




                                                 4
